Citation Nr: 1328741	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  07-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 10, 2005, for the award of service connection for service-connected myocardial infarction (formerly classified as coronary artery disease).

2.  Entitlement to an effective date earlier than June 12, 2006, for the award of service connection for service-connected peripheral neuropathy of the right lower extremity.

3.  Entitlement to an effective date earlier than June 12, 2006, for the award of service connection for service-connected erectile dysfunction.

4.  Entitlement to an effective date earlier than June 12, 2006, for the award of special monthly compensation (SMC) based on loss of use of a creative organ.

5.  Entitlement to an evaluation in excess of 20 percent for service-connected type II diabetes mellitus prior to October 23, 2007, and in excess of 40 percent thereafter.

6.  Entitlement to an effective date earlier than October 22, 2007, for the award of a 40 percent evaluation for service-connected type II diabetes mellitus.

7.  Entitlement to an initial evaluation in excess of 10 percent for service-connected myocardial infarction from January 1, 2006, to May 11, 2007, and in excess of 10 percent from July 1, 2007.

8.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

9.  Entitlement to an initial compensable evaluation for service-connected erectile dysfunction.

10.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and to service-connected type II diabetes mellitus and myocardial infarction.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.  Service in the Republic of Vietnam is indicated by the record.
    
This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On his VA Form 9 received in August 2007, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a subsequent statement dated September 2011, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2012).

The Veteran was afforded hearings before decision review officers (DROs) in March 2007 and August 2010 during which he and his spouse testified.  Transcripts of these proceedings have been associated with the claims file.

Although the Veteran has claimed hypertension secondary to service-connected diabetes mellitus, his service treatment records show an elevated systolic reading on his separation examination and also service connection has been granted for myocardial infarction.  In a September 2007 statement, a VA doctor related the hypertension to Agent Orange exposure.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, VA must consider direct service connection and secondary to herbicide exposure and myocardial infarction theories of entitlement. 

All issues except the effective date issues involving the award of service connection for myocardial infarction, peripheral neuropathy of the right lower extremity, and  erectile dysfunction as well as the award of SMC for based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received the Veteran's informal claim for service connection for coronary artery disease (now classified as myocardial infarction), peripheral neuropathy of the right lower extremity, and erectile dysfunction as well as an informal claim for SMC based on loss of creative organ on June 17, 2005, and the RO received his formal claim for service connection for these disabilities as well as an informal claim for SMC based on loss of creative organ on June 12, 2006.

2.  There was no formal claim, informal claim, or written intent to file a claim for service connection for coronary artery disease (now classified as myocardial infarction), peripheral neuropathy of the right lower extremity, and erectile dysfunction, or SMC based on loss of creative organ prior to June 17, 2005.

3.  The competent medical evidence shows that the coronary artery disease (now classified as myocardial infarction) was due to herbicide exposure as of the date of the receipt of the informal claim on June 17, 2005.

4.  The weight of the evidence is against a finding that the Veteran had peripheral neuropathy of the right lower extremity prior to June 12, 2006.

5.  The weight of the evidence is against a finding that the Veteran had erectile dysfunction with resultant loss of a creative organ prior to June 12, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an effective date of June 17, 2005, for the grant of service connection for coronary artery disease (now classified as myocardial infarction) have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2012).

2.  The criteria for an effective date prior to June 12, 2006, for the award of service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400.

3.  The criteria for an effective date prior to June 12, 2006, for the award of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400.

4.  The criteria for an effective date prior to June 12, 2006, for the award of SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection for coronary artery disease (now classified as myocardial infarction), peripheral neuropathy of the right lower extremity, and erectile dysfunction, and SMC for loss of a creative organ have been granted, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA provided notice of how effective dates are assigned in August 2006.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's VA treatment records, and afforded him VA examinations for diabetes mellitus and secondary disabilities.  The Veteran submitted private treatment records from Dr. Eshragh dated thru October 2006, which was subsequent to the effective date of the grants of service connection for coronary artery disease (now classified as myocardial infarction), peripheral neuropathy of the right lower extremity, and erectile dysfunction, and the award of SMC for loss of a creative organ.

Pursuant to the March 2012 Board remand, the Appeals Management Center (AMC) obtained records pertaining to the Veteran from the Social Security Administration.  Therefore, VA complied with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran underwent VA examinations in April 2012 that are not pertinent to the earlier-effective-date claims.   The April 2005 and June 2007 VA examinations are, however, pertinent to the earlier-effective-date claims.  The reports of the April 2005 and June 2007 VA examinations reflect that the examiner reviewed the appellant's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examinations and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports in combination are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  The implementing VA regulation provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(a).  

The effective date for an award of service connection for a disability shall be the day following separation from active service or date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date shall be date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

38 C.F.R. § 3.816 states the effective-date rules required by orders of a United States district court in the class-action case of Nehmer v. United States Department of Veterans Affairs, No. CV-96-6160 TEH (N.D. Cal.) pertaining to a disease presumably associated with herbicide exposure.  38 C.F.R. § 3.816(a) (2012).  This regulation does not pertain to ischemic heart disease because this regulation applies to a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002.  38 C.F.R. § 3.816(b)(2) (2012).  Ischemic heart disease was not recognized as an Agent Orange presumptive disorder until August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Since service connection was granted for myocardial infarction (formerly classified as coronary artery disease) effective June 12, 2006, well before the effective date of August 31, 2010, for the liberalizing law regarding ischemic heart disease being an Agent Orange presumptive disorder, 38 C.F.R. § 3.114 (2012) is not applicable.

Analysis

I.  Effective date for the grant of service connection for coronary artery disease (now classified as myocardial infarction)

In the January 2007 rating decision, the RO granted service connection for coronary artery disease (now classified as myocardial infarction) effective September 10, 2005.  The Veteran's spouse testified that that the effective date for the grant of service connection for the heart disease should be two weeks prior to him seeking VA treatment on August 24, 2005.  See March 2007 hearing transcript, page 3.  
 
The January 2007 rating decision reflects that the RO determined that the date of the claim was June 12, 2006, the date of receipt of a formal claim for service connection for heart disease in which the Veteran submitted a private doctor statement dated in July 2005 linking his service-connected diabetes mellitus to coronary artery disease.  

The Board has reviewed the record to determine whether any communication to VA made by or on behalf of the Veteran prior to September 10, 2005, the date of his second myocardial infarction, which could be construed as a claim for service connection for heart disease.  See Servello v. Derwinski, 3 Vet. App. 196, 198- 200 (1992); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA must liberally construe all documents filed by a claimant in order to determine, or even to infer, what claims have been filed).  The Board liberally finds that VA Form 3288 (request for and consent to release of information from claimant's records) received on June 17, 2005, in which the Veteran stated the purpose was "pending S/C claim" is an informal claim.  Since the formal claim for service connection for heart disease was received on June 12, 2006, within one year of the date of the receipt of the informal claim, June 17, 2005, the date of receipt of the claim is June 17, 2005.  

The Board has also reviewed the record to determine whether any communication to VA made by or on behalf of the Veteran prior to his June 17, 2005, informal claim could be construed as a claim for service connection for heart disease.  See Servello, 3 Vet. App. at 198- 200; see also EF, 1 Vet. App. at 326.  The record, however, contains no such communication, and neither the Veteran, his spouse nor his representative has pointed to any such communication.

The question is whether entitlement to service connection for coronary artery disease arose during the period between June 17, 2005, and September 10, 2005.  Although the RO granted service connection on the basis of coronary artery disease being aggravated by the service-connected diabetes mellitus, the Board will consider an herbicide exposure theory of entitlement in determining when entitlement arose.  The competent medical evidence shows that the Veteran had coronary artery disease as of June 17, 2005.  In an October 2006 statement, Dr. Eshragh stated that the appellant's heart disease was possibly related to Agent Orange exposure in Vietnam.  In a September 2007 statement, a VA doctor related the myocardial infarction to Agent Orange exposure. As noted above, VA now recognizes ischemic heart disease as an Agent Orange presumptive disease.  

The competent medical evidence shows that the coronary artery disease (now classified as myocardial infarction) was due to herbicide exposure as of the date of the receipt of the informal claim on June 17, 2005.  Therefore, the effective date for the grant of service connection for coronary artery disease (now classified as myocardial infarction) is June 17, 2005.

The Board notes that the Veteran had coronary artery disease prior to the effective date of service connection that has now been assigned.  The Board, however, is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior June 17, 2005.

In conclusion, for reasons stated above, the Board finds that the effective date for the grant of service connection for coronary artery disease (now classified as myocardial infarction) is June 17, 2005.  The benefit sought on appeal, entitlement to an earlier effective date, is accordingly granted to that extent.

II.  Effective dates for the grants of service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction and SMC based on loss of use of a creative organ 

In the January 2007 rating decision, the RO granted service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction effective June 12, 2006; and SMC based on loss of use of a creative organ effective June 12, 2006.  The Veteran's spouse testified that that the effective date for the grant of service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction and SMC based on loss of use of a creative organ should be November 4, 2003, the date of the grant of service connection for diabetes mellitus.  See March 2007 hearing transcript, page 5.

The January 2007 rating decision reflects that the RO determined that the date of the claim was June 12, 2006, the date of receipt of a formal claim for service connection for diabetes-related diseases in which the Veteran submitted a private doctor statement dated in July 2006 linking his service-connected diabetes mellitus to various diseases.  

The Board has reviewed the record to determine whether any communication to VA made by or on behalf of the Veteran prior to June 12, 2006, which could be construed as a claim for service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction and resultant loss of a creative organ.  See Servello, 3 Vet. App. at 198- 200; see also EF, 1 Vet. App. at 326.  The Board finds that VA Form 3288 (request for and consent to release of information from claimant's records) received on June 17, 2005, in which the Veteran stated the purpose was "pending S/C claim" is an informal claim.  Since the formal claim for service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction and resultant loss of a creative organ was received on June 12, 2006, within one year of the date of the receipt of the informal claim, June 17, 2005, the date of receipt of the claim is June 17, 2005.  Since the Board has found that an informal claim was received on June 17, 2005, the Board does not have to address the Veteran's contention that a fax dated August 25, 2005 with an enclosed private doctor statement dated in July 2006 was received by the RO prior to June 12, 2006.

The Board has also reviewed the record to determine whether any communication to VA made by or on behalf of the Veteran prior to his June 17, 2005, informal claim could be construed as a claim for service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction and resultant loss of a creative organ.  See Servello, 3 Vet. App. at 198- 200; see also EF, 1 Vet. App. at 326.  The record, however, contains no such communication.  The Veteran's spouse in essence suggested that the November 2004 statement and November 2004 formal claim in which the Veteran indicates he was seeking service connection for diabetes mellitus should be considered a claim of service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction and resultant loss of a creative organ.  Neither that November 2004 statement nor the November 2004 formal claim (a VA Form 21-526) indicates that the Veteran was seeking service connection for any secondary disabilities from diabetes mellitus, such as peripheral neuropathy of the right lower extremity and erectile dysfunction and resultant loss of a creative organ.  Therefore, the Board finds that there was no communication prior to his June 17, 2005, informal claim could be construed as a claim for service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction and resultant loss of a creative organ.

The question is whether entitlement to service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction and resultant loss of a creative organ arose during the period between June 17, 2005, and June 12, 2006.  Postserivce treatment records dated prior to June 12, 2006, do not show that the Veteran had either peripheral neuropathy of the right lower extremity or erectile dysfunction with loss of use of a creative organ.  On the contrary, the report of an October 2004 private physical examination reveals that examination of the Veteran's genitourinary system (including his penis), extremities, and neurological system were within normal limits.  Moreover, the report of an April 2005 VA examination reveals that the Veteran denied erectile dysfunction and any neurologic symptoms.

In contrast, VA treatment records dated after the Veteran filed his claim reveal that the Veteran, in March 2007, reported numbness in his right foot for approximately four years.  Similarly, in a July 2007 statement, the Veteran reported that he had erectile dysfunction for several years. 

In weighing the Veteran's current assertions regarding the presence of his peripheral neuropathy of the right lower extremity and erective dysfunction prior to June 2006,  the Board finds the physical findings in October 2004 and April 2005 to be more probative as to the state of his disability at that time.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (observing that it is permissible for the Board to apply reasoning found in the Federal Rules of Evidence, such as the rule that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, the Board has placed greater probative value on the contemporaneous medical records prior to June 2006 than the Veteran's subsequent report of symptomatology made in connection with his claim for benefits.  

In reaching this conclusion, the Board has considered the testimony from the Veteran's spouse regarding his symptomatology at the March 2007 hearing.  The Veteran's spouse testified that he was too embarrassed to report his erectile dysfunction to female medical providers.  The Veteran underwent a VA examination in April 2005, which was done by a female examiner.  He not only denied any erectile dysfunction, which his spouse said that he in essence would have done, but also denied any neurologic symptoms, even though he claimed a mere two years later that he had had numbness in his right foot for the past four years.  

Given the observable nature of erectile dysfunction, the Veteran and his spouse are competent to allege the existence of erectile dysfunction as well as the symptomatology of numbness in the right foot.  Falzone v. Brown, 8 Vet. App. 393, 405 (1995).  However, given the Veteran's conflicting accounts of symptomatology, the Board does not find him or his spouse, whose has a financial interest in his claim, to be credible.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to one of the specific issue in this case, the existence of peripheral neuropathy of the right lower extremity falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, as noted above, the Board does not find the lay testimony describing symptoms of numbness during the period prior to June 12, 2006, to be credible.

Ultimately, the Board has placed greater weight on the normal physical findings in the VA examination and private treatment records prior to June 2006 which constitute competent and credible medical evidence showing no diagnosis of peripheral neuropathy of the right lower extremity and erectile dysfunction and resultant loss of a creative organ.  Therefore, the weight of the evidence is against a finding that the Veteran had peripheral neuropathy of the right lower extremity or erectile dysfunction with resultant loss of a creative organ prior to June 12, 2006.  Accordingly, entitlement to service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction and resultant loss of a creative organ did not arise prior to June 12, 2006.  

The Board concludes that the preponderance of the evidence is against granting entitlement to an effective date earlier than June 12, 2006 for the award of service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction, and against granting entitlement to an effective date earlier than June 12, 2006, for the award of SMC based on loss of use of a creative organ.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of June 17, 2005, for the grant of service connection for coronary artery disease (now classified as myocardial infarction) is granted.

Entitlement to an effective date earlier than June 12, 2006, for the award of service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an effective date earlier than June 12, 2006, for the award of service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than June 12, 2006, for the award of SMC based on loss of use of a creative organ is denied.


REMAND

Under Diagnostic Code 7522, a 20 percent disability rating is warranted for a penis deformity with loss of erectile power.  38 C.F.R. § 4.115b.  Therefore, the Veteran could possibly get a higher (compensable) rating for his erectile dysfunction if there is a penile deformity.  A 2007 VA treatment record notes that the appellant has a penile deformity as one of his service-connected disabilities.  However, the April 2012 VA examination reflects that the penis was not examined because such an examination was not relevant to the Veteran's disability.  The AMC failed to comply with the directives of the March 2012 Board remand directing the examiner to report any deformity of the penis with loss of erectile power, or removal of half or more of the penis or glans of the penis.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a new examination is necessary. 

The April 2012 VA examiner also failed to address whether the whether it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed hypertension is related to his military service, to include in-service herbicide exposure, as directed by the Board.  See id.  Accordingly, a medical opinion addressing not only direct service connection but also secondary service connection between hypertension and myocardial infarction is necessary.

VA and private treatment records reflect that the Veteran underwent coronary testing - a direct current cardiac cardioversion and/or coronary angiography - at the Ann Arbor VA Medical Center on September 9, 2005.  An October 2006 treatment record reveals that the Veteran was scheduled for a stress test and echocardiogram at Battle Creek VA Medical Center.  In a December 2007 statement, the appellant reports that he still receives treatment from Dr. Eshragh for his service-connected disabilities (records from that doctor were last obtained in October 2006) and that he was treated by West Michigan Heart Center from September 2005 to June 2007 (records from that facility dated in September 2006 have only obtained).  These records plus any records from Battle Creek VA Medical Center since August 2012 need to be obtained as well as affording the claimant the opportunity to identify any additional treatment.  

In light of the grant of an earlier effective date for the service-connected myocardial infarction (formerly classified as coronary artery disease), the increased rating claim regarding that disability must be readjudicated after the AMC assigns a disability rating for the service-connected myocardial infarction (formerly classified as coronary artery disease) for the period from June 17, 2005, to September 9, 2005.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection based on herbicide exposure, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012). 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of service connection based on herbicide exposure, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  The RO or AMC should ask the Veteran to identify all treatment for his diabetes mellitus, erectile dysfunction, peripheral neuropathy of the right lower extremity, heart disease, and hypertension, and obtain any identified records.  

Regardless of the Veteran's response, the RO or AMC should:

(a)   obtain copies of all coronary testing done at the Ann Arbor VA Medical Center in September 2005, to include a direct current cardiac cardioversion and/or coronary angiography done on September 9, 2005.  

(b)  obtain copies of any stress test and echocardiogram done at Battle Creek VA Medical Center on or around October 2006 and any additional records from that facility since August 2012, and 

(c)  make appropriate efforts, with any necessary assistance from the Veteran, to obtain all records from Dr. Eshragh since October 2006 and the West Michigan Heart Center from September 2005 to June 2007.

3.  Thereafter, the RO should afford the Veteran an examination to determine the current severity of the Veteran's erectile dysfunction and nature of his hypertension.  

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  

(a)  Erectile dysfunction:  

The examiner should also evaluate and discuss the severity of all complications of erectile dysfunction.  Specifically, the examiner should indicate whether the Veteran's erectile dysfunction is manifested by symptomatology consistent with either deformity of the penis with loss of erectile power, and/or removal of half or more of the penis or glans of the penis.

(b)  Hypertension: 

The examiner should provide an opinion as to the following inquiries:

i)  is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed hypertension is related to his military service, to include the elevated systolic blood pressure reading on the August 1971 separation examination and in-service herbicide exposure; and 

ii)  is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed hypertension is either (a) caused by, or (b) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected myocardial infarction (formerly classified as coronary artery disease).  

If the examiner finds that hypertension is aggravated by the service-connected myocardial infarction (formerly classified as coronary artery disease), then he/she should quantify the degree of aggravation.

The AMC should ensure that the examination report complies with this remand and answers the questions presented in the AMCs examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  The AMC should assign a disability rating for the service-connected myocardial infarction (formerly classified as coronary artery disease) for the period from June 17, 2005, to September 9, 2005, and consider the assignment of this rating as part of the increased rating issue on appeal.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


